Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims, filed March 18, 2021, caused the withdrawal of the rejection of claims 1, 3-11, 18-22, and 26-28 under 35 U.S.C. 103 as being unpatentable over Park et al. (KR2015-0128583) as set forth in the Office action mailed December 30, 2020.
Applicant’s amendment of the claims, filed March 18, 2021, caused the withdrawal of the rejection of claims 25 under 35 U.S.C. 103 as being unpatentable over Park et al. (KR2015-0128583) in view of Kawamura et al. (US 2012/0138914) as set forth in the Office action mailed December 30, 2020.
The prior art fails to teach or make obvious compounds that meet applicant’s formulas 1(1)-1 to 1(7)-1 and 1(10)-1 to 1(18)-1 where X1 and X2 are O or S. The closest prior art Park et al. (KR2015-0128583) (hereafter “Park”), where a machine translation is used as the English equivalent, teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (page 45 of the machine translation). Park teaches that the light emitting layer comprises a host material and a fluorescent dopant (page 45 of the machine translation). Park teaches the following host materials, 
    PNG
    media_image1.png
    202
    147
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    237
    127
    media_image2.png
    Greyscale
 are a few of the specific hosts (paragraphs [0126] of the KR document, paragraph [0561], Table 1 of the KR document). Park teaches that the above compounds are derived from the following formula 
    PNG
    media_image3.png
    254
    349
    media_image3.png
    Greyscale
, where L can be a single bond or a phenyl group (paragraphs [0030] and [0072]-[0134]). Park teaches that the benzofuran group can be attached directly to the anthracene group and not the fluorene as shown 
    PNG
    media_image4.png
    202
    137
    media_image4.png
    Greyscale
  and 
    PNG
    media_image5.png
    165
    194
    media_image5.png
    Greyscale
 (paragraph [0130] of the KR document). The prior art nor Park teach or make obvious modifying the compounds of Park so the fused heteroaryl group only comprise O or S as the bridgehead groups as claimed by the applicant. Given the lack of teachings in the prior art the applicant’s claims 1, 3-11, 18-22, and 25-27 (renumbered 1-18) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796